Citation Nr: 0908143	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(claimed as skin eruptions).  

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In a September 2007 substantive appeal (Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In correspondence received in February 2008, the Veteran 
withdrew the hearing request in favor of hearing before a RO 
Decision Review Officer.  In correspondence received in July 
2008, the Veteran indicated that he no longer wanted any 
hearing.

The Board also notes as a preliminary matter that the RO in 
October 1968 denied service connection for fungus of the 
back.  In September 2005, the Veteran filed a claim for 
service connection for skin eruptions.  As the earlier claim 
was limited to a skin condition on the back, the RO properly 
treated the Veteran's September 2005 claim as a new claim 
rather than as a claim to reopen.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).

The issues of entitlement to service connection for residuals 
of a back injury, and left and right knee disorder are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence that relates a skin disorder 
to service or any incident of service, including exposure to 
herbicides in service.



CONCLUSION OF LAW

Service connection for a skin disorder, to include as 
secondary to exposure to herbicides in service, is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005 and March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records and post-service VA outpatient 
treatment records.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to 
substantiate a claim, 38 C.F.R. § 3.159(c), which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  The Veteran was not afforded 
an opinion in connection with the claimed skin disorder 
because the evidence does not establish that the Veteran 
suffered an event, injury or disease in service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issue on 
appeal has been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The Veteran is seeking service connection for a skin disorder 
(claimed as skin eruptions) which he alleged is due to 
exposure to herbicides in service.  In particular, the 
Veteran alleges that he has spots and skin discoloration with 
a burning sensation on his upper and lower extremities.  

The Veteran's personnel records indicate that he served in 
Vietnam and therefore his exposure to herbicides is conceded.

The service treatment records show that the Veteran received 
treatment in November 1965 for impetigo on the chin.  The 
Veteran's skin was found to be normal on separation 
examination.

VA outpatient treatment records from 2004 to 2005 show 
diagnoses of tinea versicolor.

A VA Agent Orange examination conducted in March 2005 
revealed a diagnosis of tinea versicolor.  The Veteran 
reported that the onset of skin problems was in 1968 with 
what appeared to be small white papules that are pruritic in 
nature. He indicated that they occurred on his hands, arms, 
and anterior/posterior trunk.   

A VA skin biopsy in August 2007 showed that a shave biopsy of 
the right hand revealed keratinaceous material without 
underlying epidermis that was insufficient for evaluation.  
The biopsy report also indicated that the result meant that 
the Veteran had skin cancer at his biopsy site; however, it 
was completely removed by the biopsy and required no further 
treatment at the present time.  

Initially, the Board notes that the Veteran has not been 
diagnosed as having a skin disease listed under 38 C.F.R. § 
3.309(e), for which service connection, on a presumptive 
basis, due to herbicide exposure, is available.

There is medical evidence suggesting that the Veteran had 
skin cancer; however, there is no competent medical evidence 
that the Veteran had skin cancer in service or that it was 
manifest to any degree during the first post-service year.

The medical evidence of record also establishes that the 
Veteran has tinea versicolor; however, there is no medical 
evidence of a nexus between this disability and the Veteran's 
military service.  Although the service treatment records 
show complaints of and treatment for skin related complaints, 
they do not show that any treatment or event resulted in a 
chronic disability.  The Veteran has reported that he 
experienced problems with his skin since his return from 
Vietnam, but there is no objective medical evidence to 
support this contention.   No medical professional has 
provided competent medical evidence linking any current skin 
condition to any aspect of his active service, to include his 
presumed exposure to herbicides in service.  The only 
evidence supporting the Veteran's claim of service connection 
for a skin disorder is his written statements.  As a 
layperson, however, without the appropriate medical training 
and expertise, the Veteran simply is not competent to render 
a probative opinion on a medical matter, to include a 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim of 
service connection for a skin disorder, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).




ORDER

Service connection for a skin disorder is denied.


REMAND

The Board finds that the Veteran's claims for service 
connection for residuals of a back injury, and right and left 
knee injuries warrant further development.  

The Veteran contends that he had combat service and that he 
currently suffers from back and bilateral knee problems as 
result of that service.  Initially, the Board notes that the 
Veteran's personnel records reflect that he served as an 
artilleryman during his tour of duty in Vietnam.  He did not 
receive any medals indicative of combat service.  The RO has 
granted service connection for the Veteran's post-traumatic 
stress disorder.  It is unclear, however, whether the RO 
conceded that the Veteran had combat service or merely 
conceded that the Veteran's stressors were corroborated.  

The Veteran has described injuring his back and knees during 
service.  With regard to his back, the Veteran reported an 
incident in which his unit was trying to secure a hill 
approximately 50 miles from Da Nang and he was trying to get 
some sleep.  He stated that there was artillery fire all 
around him and a fellow Marine accidentally fell on his back.  
He stated that he was taken to the dispensary for treatment 
and that he had had back problems ever since. 

With regard to his knees, the Veteran contends that "combat-
related" duties such as carrying a machine gun, rifle, 
ammunition and gear, all contributed to irreparable damage to 
his knees.

Post-service VA treatment reports show that the Veteran 
complained of chronic back and bilateral knee pain.  X-rays 
of the back revealed moderate degenerative disc disease of 
the lumbosacral spine.  X-rays of the right knee showed 
"bone on bone" with some narrowing of the lateral 
compartment and 50 percent narrowing of the lateral 
compartment with some medial degeneration.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

A VA examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current back, left knee and right knee disability and 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with completion of the 
examination report.  All indicated tests 
and studies should be performed.  The 
examiner should offer an opinion as to the 
etiology of any current back, left knee 
and right knee disability.  The examiner 
should state whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
back, left knee or right knee disability 
had its onset during active service, or is 
related to the in-service injury (with 
regard to the back) as described by the 
Veteran.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  In doing so, the RO 
must first make a determination as to 
whether the Veteran served in combat.  If 
the benefits sought are not granted to the 
Veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


